Citation Nr: 0714648	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-34 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a lumbar spine 
disability


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO).   

Procedural history

The veteran served on active duty from January 1964 until 
April 1966.  

In June 2001, the RO received the veteran's claim of 
entitlement to service connection for lumbar spine and 
cervical spine disabilities.  The June 2002 rating decisions 
denied the veteran's claims.  The veteran disagreed with the 
June 2002 rating decision and initiated this appeal.  The 
appeal was perfected by the veteran's timely submission of 
his VA Form 9 in October 2003. 

In January 2004, the veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

These matters were previously before the Board in March 2006, 
at that time they were remanded to the RO via the Appeals 
Management Center (AMC) for additional development.  That 
development has been completed.  In January 2007, the AMC 
issued a Supplemental Statement of the Case (SSOC) which 
continued to deny the veteran's claims.  The matters were 
returned to the Board for further appellate action.  

Issues not on appeal

In an October 2003 decision the RO granted service connection 
for a left foot disability.  A 10 percent disability rating 
was assigned.  In October 2003, the veteran filed a document 
which was interpreted as an notice of disagreement (NOD) as 
to the assigned disability rating.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  
This document was discussed in detail in the Board's March 
2006 remand.  

At that time, the Board determined that the veteran had yet 
to perfect an appeal as to the increased rating issue but 
that this may have been due to the veteran's 
misinterpretation of correspondence from VA.  Accordingly, on 
remand the AMC was instructed to provide the veteran with an 
additional opportunity to perfect his appeal.  

By letter from the AMC dated May 30, 2006, the veteran was 
advised that if he wished to appeal the assigned disability 
rating for his service-connected left foot disability a 
substantive appeal was required.  The veteran was further 
advised that he had 60 days from the date of the May 30, 2006 
letter to submit this appeal.  

To date, the veteran has submitted no additional 
correspondence on the matter of the disability rating 
assigned to the service-connected left foot disability.  
Accordingly, an appeal was not perfected as to that issue, 
and the matter is no longer before the Board. 

In March 2006, the veteran submitted correspondence to his 
Senator which indicated his contention that he was 
unemployable due to the impact of service connected 
disabilities (the only service-connected disability is the 
left foot disability).  Accordingly, it appears that the 
veteran has submitted an informal claim for total disability 
based upon individual unemployability due to service-
connected disabilities (TDIU).  See Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12- 2001 (July 6, 
2001).  That matter has not been adjudicated by the RO, and 
it is referred to the RO for appropriate action.  See Bernard 
v. Brown, 
4 Vet. App. 384 (1993).



FINDINGS OF FACT

1.  The preponderance of the competent and probative medical 
evidence is against a finding that the veteran's cervical 
spine disability is related to his military service or any 
event therein.  

2.  The preponderance of the competent and probative medical 
evidence is against a finding that the veteran's lumbar spine 
disability is related to his military service or any event 
therein.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

2.  A low back disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
cervical and lumbar spine disabilities, which he contends are 
due to his military service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.


Stegall concerns

As was indicated in the Introduction, this case was remanded 
by the Board in March 2006.  In addition to attempting to 
clarify the veteran's intentions with respect to the 
increased rating claim, discussed above, the Board remanded 
the claims so that records of the Social Security 
Administration (SSA) could be secured and a medical opinion 
obtained.  This was accomplished, as was described in the 
January 2007 SSOC.  Thus, the Board's remand directives have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated 
November 14, 2001 and May 30, 2006.   These letters advised 
the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letters specifically informed 
the veteran that if he wished VA to obtain records on his 
behalf, he must provide enough information about the records 
so that VA can request them from the person or agency that 
has them and also specifically informed him of the elements 
which make up a successful claim of entitlement to service 
connection.  
 
Finally, the Board notes that the May 2006 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  The letter advised the veteran "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  These requests comply with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that 
the veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.   In any event, 
the veteran received specific notice as to these elements in 
the May 30, 2006 letter from the AMC.  

The veteran's claims have been denied based on a lack 
evidence as to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Further, by correspondence dated February 
8, 2007 the veteran stated that he knew of no additional 
evidence which should be submitted or considered by VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.


Duty to assist  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, VA treatment records, 
private treatment records, Social Security Administration 
(SSA) records, lay statements and the veteran's testimony.   
In addition, as directed in the Board's March 2006 remand, 
the matter was referred for a VA medical opinion.  That 
opinion will be discussed in greater detail below. 

The Board notes that certain of the veteran's private 
treatment records are unavailable, specifically, treatment 
records from Dr. F.S..  The veteran has advised VA that these 
records have been destroyed.  Additional efforts to obtain 
these records would be futile.    

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal. 
See 38 C.F.R. § 3.103 (2006).  The veteran was provided with 
ample opportunity to submit evidence and argument in support 
of his claim.  In January 2004, he presented personal 
testimony before the RO hearing officer.      

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110,  1131 (West 2002).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2006).

Analysis

The veteran is seeking entitlement to service connection of 
cervical spine and lumbar spine disabilities.  Essentially, 
he contends that an in-service accident which occurred in 
February or March of 1966 caused the development of both 
claimed disabilities.  The veteran has discounted the impact 
of a 1997 occupational injury, after which he has not been 
able to work.  

Because the resolution of this appeal involves the 
application of identical law to virtually identical facts, in 
the interest of economy a common discussion will be presented 
as to both issues.  

For the reasons set out below, the Board has found that the 
veteran's cervical and lumbar spine disabilities are not 
related to events in service.  

As has been discussed above, in order to establish service 
connection there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson, supra.  The board will address each 
element in turn.  

The September 2003 VA examiner diagnosed degenerative joint 
disease of the cervical and lumbar spine, satisfying Hickson 
element (1).  

Regarding Hickson element (2), the Board will separately 
address disease and injury.  

The veteran's service medical records are pertinently 
negative as to the diagnosis of any disease of the spine, to 
include degenerative joint disease of cervical or lumbar 
spine.  There was no indication of spinal disease at the 
veteran's April 1966 separation examination.    
  
Furthermore, the presumptive provisions contained in 
38 C.F.R. § 3.309(a) have not been met in this case, as, 
there is no evidence of degenerative disc disease (arthritis) 
of the cervical or lumbar spine at separation of service or 
for many years thereafter.  According to the veteran's VA 
treatment records, the veteran did not seek treatment for 
complaints relative to his back until 1998.  In a May 1999 VA 
treatment record, the veteran asserted that his back 
complaints had an onset of 1997, concurrent with the work 
place injury and over three decades after service and long 
after the expiration of the one year presumptive period.     

Accordingly, there has been no showing of in-service 
incurrence of disease in either the service records or during 
the presumptive period.  

Turning to in-service injury, at the January 2004 RO hearing 
the veteran presented sworn testimony that he had been struck 
in the head with a foot locker, causing neck and back trauma 
while serving on the USS Shangri-La in 1966.  See Transcript 
of the Hearing, page 2.  

A review of the veteran's service medical records indicate 
several entries from 1966 but none which show the veteran's 
reported injury.  The service medical records do, however, 
indicate that the veteran was treated for "trauma to the 
cranium" with headache in May 1964.  Further, he received 
treatment for low back pain following a sports injury in 
December 1964.  As such, element (2), in-service incurrence 
of injury to the lumbar and cervical spine, has arguably been 
met. 

The Board must now consider Hickson element (3), medical 
nexus.  There are of record two competent medical opinions 
which discuss the nature and etiology of the veteran's 
cervical and lumbar spine disabilities: an April 2001 private 
medical opinion and a June 2006 VA medical opinion with an 
October 2006 addendum.  These opinions reach essentially 
opposite conclusions concerning the relationship between the 
veteran's current spinal disabilities and his military 
service.  

In April 2001, Dr. P.K. issued an opinion regarding the 
veteran's employability and the impacts of a July 1997 
workplace accident on the veteran's ability to work.  Dr. K. 
concluded that the veteran had suffered from impairment to 
his cervical and lumbar spine prior to the July 1997 
accident, specifically several prior workplace accidents 
which had impacted his back and had led to a hospitalization 
in 1974.  
Dr. K. further concluded that the veteran's cervical spine 
disability was related to a 1966 in-service injury.  

Pursuant to the Board's March 2006 remand instructions, the 
veteran's complete claims folder [to include the veteran's 
service medical records, the April 2001 opinion of Dr. K. and 
the veteran's SSA records] was referred for a medical 
opinion.  Based upon the objectively reported medical 
history, the examiner determined that the veteran's cervical 
and lumbar spine disabilities were more likely than not due 
to the 1997 back injury.    

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case the Board places greater weight of probative 
value on the 2006 VA opinion than it does on the April 2001 
private opinion.  Specifically, the April 2001 private 
opinion does not appear to be based upon a review of the 
veteran's service medical records.  In his report Dr. K. 
mentions two in-service injuries which are noted nowhere in 
the veteran's service medical records, a 1966 head injury and 
a November 1965 gunshot wound with associated numbness in the 
leg.  Although 
Dr. K. asserted he reviewed certain of the veteran's service 
records prior to rendering the April 2001 opinion, it appears 
that his opinion was premised on faulty information provided 
by the veteran regarding the nature of injuries he sustained 
during service.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

It does, however, appear that there was a head injury in 
1964, and the veteran did complain of back pain, also in 
1964.  Thus, the opinion of Dr. K. is arguably based on 
actual events, although not exactly as described by the 
veteran.  Cf. Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  The problem with Dr. K.'s opinion is that it does 
not account for the veteran's long post-service employment 
history, at times without any cervical or lumbar spine 
complaints, as described in detail on pages 3-6 of his own 
April 2001 report.   Nor does it reasonably explain the 
overwhelming body of medical evidence which demonstrates that 
the veteran's spinal problems began with a work-related 
injury in 1997.

Indeed, Dr. K. appeared to have gone out of his way to shift 
responsibility for the veteran's spinal condition from the 
1997 industrial accident to incidents prior to that time 
(including prior industrial accidents as well as military 
service), despite medical evidence which indicated that the 
1997 accident was the source of the veteran's spinal 
problems.  The motivation for this is unclear, but the report 
was directed to a law firm and referred "liability in 
reference to a work-related injury that occurred on July 22, 
1997."

The 2006 VA medical opinion, on the other hand, appears to be 
congruent with the objective medical evidence, to include the 
1964 trauma to the cranium and transitory low back pain, as 
well as the treatment records for the July 1997 accident 
contained in the veteran's SSA records.  Those records 
reflect that the veteran experienced  significant back 
problems after the July 1997 injury.  The 2006 VA medical 
opinion determined that it was more likely than not that the 
source of the veteran's current disability was the post-
service accident in 1997.  

Because the 2006 VA medical opinion appears to be congruent 
with the veteran's medical and occupational history, the 
Board finds that it carries far greater weight of probative 
value than Dr. K.'s rather curious attempt to discount the 
1997 accident  
As the source of the veteran's current spine problems.

To the extent that the veteran himself has asserted that a 
nexus exists between service and the claimed conditions, he 
is not a competent source of medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The veteran provided sworn testimony to the effect that his 
back conditions began in service and that he suffered from 
them continually until the present day.  Such contentions are 
echoed, to some extent, in the April 2001 report of Dr. K.  
The Board is of course aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, concerning continuity of 
symptomatology.

In that regard, the Board notes that the report of the in-
service injury with alleged continuous symptomatology 
thereafter was not made until 2001, when the veteran filed 
his claim for VA compensation.  The veteran's recent reports 
of continuing back and neck problems dating from service 
stand in sharp contrast to the contemporaneous reports in 
February 1970 private treatment records which noted no back 
disabilities, in May 1999 VA treatment records which noted 
claimed onset of disability in 1997; and the veteran's SSA 
records which indicate onset with the July 1997 accident.  

The Board places far greater weight of probative value on the 
veteran's service medical records and the contemporaneous 
treatment records from 1970 and through into the 1990s than 
it does on his recent report of experiencing symptoms 
continuously after service.  Taken together, these records 
show no chronic back and neck problems until the injury in 
1997.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  

In any event, supporting medical evidence is required for a 
finding of continuity of symptomatology.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. 
Such evidence is lacking in this case.  As was discussed 
above, there is no objective medical evidence of degenerative 
disc disease or any other potential spinal disease in service 
or for decades thereafter.  To the extent that Dr. K. has 
opined that problems existed since service, as explained 
above the Board places little weight on his opinion in the 
light of the contemporaneous medical records.  Continuity of 
symptomatology after service is therefore not demonstrated. 

Hickson element (3) is therefore not met, and the claims of 
entitlement to service connection for disabilities of the 
cervical spine and lumbar spine fail on that basis.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection.  The 
benefits sought on appeal are accordingly denied.





	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a cervical spine 
disability is denied.  

Entitlement to service connection for a lumbar spine 
disability is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


